 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT TACOMA

10         Samuel A.,
11                                                     CASE NO. 3:18-cv-05466-JRC
                                 Plaintiff,
12                                                     ORDER
                  v.
13
           NANCY A. BERRYHILL,
14         Deputy Commissioner of Social
           Security for Operations,
15
                                 Defendant.
16

17          This Court has jurisdiction pursuant to 28 U.S.C. § 636(c), Fed. R. Civ. P. 73 and
18   Local Magistrate Judge Rule MJR 13. See Dkt. 2, Consent to Proceed before a United
19
     States Magistrate Judge. This matter has been fully briefed. See Dkts. 10, 11, 12.
20
            After considering and reviewing the record, the Court finds that the ALJ failed to
21
     provide clear and convincing reasons for discounting plaintiff’s testimony regarding the
22
     severity of his impairments. First, the fact that plaintiff has carried on certain daily
23
     activities does not necessarily detract from his testimony that he is unable to work.
24


     ORDER - 1
 1   Second, the ALJ’s finding that plaintiff failed to seek treatment is not supported by

 2   substantial evidence, and plaintiff offered an explanation, which the ALJ failed to
 3   properly consider. These errors are not harmless because had the ALJ properly
 4
     considered plaintiff’s testimony regarding his mental and physical limitations, the ALJ
 5
     may have included additional limitations in plaintiff’s residual functional capacity
 6
     (“RFC”), and in the hypotheticals presented to the vocational expert (“VE”).
 7
            Therefore, this matter is reversed and remanded pursuant to sentence four of 42
 8
     U.S.C. § 405(g) to the Deputy Commissioner of Social Security (“Commissioner”) for
 9
     further proceedings consistent with this Order.
10

11          Because the ALJ's errors relating to plaintiff’s subjective symptom testimony

12   affect the entire proceedings, and plaintiff will be able to present new evidence and new

13   testimony on remand, the ALJ must reassess plaintiff’s testimony, the medical evidence,

14   the RFC, and the findings at step and five, if necessary.

15                                        BACKGROUND
16          Plaintiff was born in 1971 and was 40 years old on the alleged date of disability
17
     onset of April 4, 2011. See AR. 19, 173. Plaintiff has completed one year of college. AR.
18
     206. Plaintiff has worked in interior design and photography. AR. 196.
19
            According to the ALJ, plaintiff has at least the severe impairments of “multiple
20
     sclerosis; degenerative disc disease of the lumbar and thoracic spine; and mental health
21
     conditions described as depression and marijuana use disorder (20 C.F.R. [§§]
22
     404.1520(c) and 416.920(c)).” AR. 21.
23

24


     ORDER - 2
 1                                     PROCEDURAL HISTORY

 2          On April 4, 2014, plaintiff protectively filed a Title II application for a period of
 3   disability and disability insurance benefits (“DIB”). AR. 19, 173-77. Plaintiff also
 4
     protectively filed a Title XVI application for supplemental security income (“SSI”) on
 5
     April 4, 2014, 2011. AR. 19, 178-83. The applications were denied initially and
 6
     following reconsideration. See AR. 19, 68, 69. Plaintiff’s requested hearing was held
 7
     before ALJ Gary Robeck (“the ALJ”) on October 13, 2016. See AR. 34-54. On
 8
     November 29, 2016, the ALJ issued a written decision and concluded that plaintiff was
 9
     not disabled pursuant to the Social Security Act. See AR. 16-33. Plaintiff requested
10

11   review by the Appeals Council, which denied his request for review on April 5, 2018. AR

12   1-6. Plaintiff then initiated this civil action. Dkt. 1.

13          In plaintiff’s Opening Brief, plaintiff raises the following issues: (1) Whether the

14   ALJ properly evaluated plaintiff’s testimony; (2) Whether the ALJ failed to fully and

15   fairly develop the record; (3) Whether the ALJ properly evaluated the medical evidence;
16   and (4) Whether the ALJ properly assessed plaintiff’s residual functional capacity
17
     (“RFC”) and erred in the step five finding. Dkt. 10 at 2. Plaintiff requests that the Court
18
     remand for further proceedings. Dkt. 10 at 2, 19.
19
                                       STANDARD OF REVIEW
20
            Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner's
21
     denial of social security benefits if the ALJ's findings are based on legal error or not
22
     supported by substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d
23

24


     ORDER - 3
 1   1211, 1214 n.1 (9th Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir.

 2   1999)).
 3                                           DISCUSSION
 4
            (1)    Whether the ALJ properly evaluated plaintiff’s testimony.
 5
            Plaintiff contends that the ALJ erred when failing to credit fully his allegations
 6
     and testimony. Dkt. 10. Plaintiff testified that he is unable to work because of his physical
 7
     and mental impairments. AR. 44-45. Plaintiff testified that he has a very hard time
 8
     communicating with people, he gets frustrated and confused often, he loses his personal
 9
     belongings, and he is unable to control his emotions. AR. 39, 45-48. Regarding his
10

11   fatigue, plaintiff testified that does not “have energy to do stuff,” and he lays down three

12   times per day for approximately 45 minutes to one hour. AR. 47. Plaintiff testified that

13   when he tries to do work, he gets hot and falls over. AR. 40. Plaintiff is unable to be in

14   the heat and not able to overexert himself. AR. 40. During the day, plaintiff does not do

15   much, he watches television, looks at the computer, and generally tries to “stay out of the
16   way.” AR. 43. He has pain in his buttocks when he sits or walks 50 feet. AR. 43-44.
17
     Plaintiff testified that he can concentrate for 10 minutes, after that he loses interest. AR.
18
     48.
19
            The ALJ rejected plaintiff’s testimony reasoning that it was inconsistent with: (1)
20
     plaintiff’s activities; (2) plaintiff’s treatment history; and (3) the objective medical
21
     evidence. AR. 24-27.
22
            The ALJ’s determinations regarding a claimant’s statements about limitations
23

24   “must be supported by specific, cogent reasons.” Reddick v. Chater, 157 F.3d 715, 722


     ORDER - 4
 1   (9th Cir. 1998) (citing Bunnell v. Sullivan, 947 F.2d 341, 343, 346-47 (9th Cir. 1991) (en

 2   banc)). In evaluating a claimant's allegations of limitations, the ALJ cannot rely on
 3   general findings, but “‘must specifically identify what testimony is credible and what
 4
     evidence undermines the claimant's complaints.’” Greger v. Barnhart, 464 F.3d 968, 972
 5
     (9th Cir. 2006) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th
 6
     Cir. 1999)); Reddick, 157 F.3d at 722 (citations omitted); Smolen v. Chater, 80 F.3d
 7
     1273, 1284 (9th Cir. 1996) (citation omitted).
 8
            The determination of whether or not to accept a claimant's testimony regarding
 9
     subjective symptoms requires a two-step analysis. 20 C.F.R. §§ 404.1529, 416.929;
10

11   Smolen, 80 F.3d at 1281-82 (citing Cotton v. Bowen, 799 F.2d 1407-08 (9th Cir. 1986)).

12   First, the ALJ must determine whether or not there is a medically determinable

13   impairment that reasonably could be expected to cause the claimant's symptoms. 20

14   C.F.R. §§ 404.1529(b), 416.929(b); Smolen, 80 F.3d at 1281-82. If an ALJ rejects the

15   testimony of a claimant once an underlying impairment has been established, the ALJ
16   must support the rejection “by offering specific, clear and convincing reasons for doing
17
     so.” Smolen, 80 F.3d at 1284 (citing Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993));
18
     see also Reddick, 157 F.3d at 722 (citing Bunnell, 947 F.2d at 343, 346-47).
19
            A. Plaintiff’s activities
20
            The Ninth Circuit has recognized two grounds for using daily activities to form the
21
     basis of an adverse credibility determination: (1) whether the activities contradict the
22
     claimant’s other testimony and (2) whether the activities of daily living meet “the
23

24   threshold for transferable work skills.” Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007).


     ORDER - 5
 1   “A single discrepancy fails, however, to justify the wholesale dismissal of a claimant's

 2   testimony.” Popa v. Berryhill, 872 F.3d 901, 906-07 (9th Cir. 2017).
 3          The ALJ found that plaintiff’s activities were inconsistent his alleged symptoms
 4
     and limitations. AR. 26. The ALJ cited to plaintiff’s work history, ability to drive, shop
 5
     at stores and on the internet, and manage his money. AR. 26.
 6
            1. Work history
 7
            The ALJ found that plaintiff’s reports of working as a web designer, working on
 8
     an internet business, and doing photography “strongly suggest[] that [plaintiff] could
 9
     perform and sustain unskilled work.” AR. 27.
10

11          As an initial matter, because plaintiff earned less than substantial gainful levels, it

12   is undisputed that this work did not satisfy the ALJ’s step-one inquiry or qualify as past

13   relevant work. See Dkt. 10, 11; AR. 21.

14          The record reflects that plaintiff’s work history is much more limited than the ALJ

15   noted. Plaintiff testified that he last worked in 2007, and since then, he has tried to work,
16   but he did not make any money. AR. 38-39. In a May 2014 treatment note, plaintiff
17
     reported that he was self-employed as a photographer, had not worked in over a year, and
18
     did not feel capable of running a business. AR. 318. With respect to plaintiff’s web
19
     design, plaintiff reported that he spent most of his time “star[ing] at the computer” and
20
     “nearly completed” two websites, but only made four sales in seven months. AR. 380.
21
     Plaintiff reported that he needed to take “a number of steps” before another website could
22
     “go live,” but he found himself unmotivated to do so. AR. 380. See also AR. 381.
23

24


     ORDER - 6
 1          While this evidence is relevant, plaintiff’s unsuccessful attempts at part-time work

 2   do not provide substantial evidence to support the ALJ’s adverse credibility
 3   determination. See Lester v. Chater, 81 F.3d 821, 833 (9th Cir. 1995) (“[o]ccasional
 4
     symptom-free periods—and even the sporadic ability to work—are not inconsistent with
 5
     disability”). None of these activities are inconsistent with plaintiff’s testimony nor do
 6
     they show that plaintiff could perform any type of full-time work on a sustained basis.
 7
            The Commissioner also cites Bray v. Comm'r of Soc. Sec. Admin., 554 F.3d 1219,
 8
     1228 (9th Cir. 2009), for the proposition that part-time work can undermine subjective
 9
     complaints. Dkt. 11 at 10. Bray, however, is inapposite. In Bray, the claimant was
10

11   successful in her recent part-time work; and that fact coupled with seeking out other

12   employment after that work concluded provided a permissible rationale to discount her

13   testimony. Id. at 1221-27. Here, by contrast, plaintiff was unable to maintain part-time

14   work; nor did plaintiff work for pay since 2007. Bray, therefore, does not control here.

15          Therefore, this is not a clear and convincing reason to reject plaintiff’s subjective
16   symptom testimony.
17
            2. Ability to drive, shop, and manage money
18
            The ALJ also found that plaintiff’s activities of daily living belied his subjective
19
     symptom testimony. AR. 26-27. In support of this conclusion, the ALJ cited to evidence
20
     demonstrating that plaintiff’s function report did not indicate problems with shopping in
21
     stores or handling money. AR. 26 (citing AR. 229). The ALJ also cited to evidence that
22
     plaintiff did not drive because of his vision problem, but told the examining
23

24   psychologist that he did some driving. AR. 26 (citing AR. 381).


     ORDER - 7
 1          The ALJ’s finding that plaintiff’s daily activities are inconsistent with his

 2   testimony that he is unable to work is not supported by substantial evidence. First,
 3   while the ALJ cited to plaintiff’s ability to shop, plaintiff reported that he only shops by
 4
     computer, which takes approximately 30 minutes. AR. 229. Plaintiff’s shopping appears
 5
     to be a very minor part of plaintiff’s day and says little about his ability to communicate
 6
     or interact with others, fatigue, or the extent of his pain. Moreover, the Ninth Circuit has
 7
     “repeatedly asserted that the mere fact that a plaintiff has carried on certain daily
 8
     activities, such as grocery shopping ... does not in any way detract from her credibility as
 9
     to her overall disability. One does not need to be ‘utterly incapacitated’ in order to be
10

11   disabled.” Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001) (citing Fair, 885 F.2d

12   at 603); see Reddick, 157 F.3d at 722 (recognizing “disability claimants should not be

13   penalized for attempting to lead normal lives in the face of their limitations”).

14          Regarding his ability to drive, the ALJ referred to evidence wherein plaintiff

15   reported that he does not like to drive because of his reduced vision, see AR. 229, and a
16   2014 treatment note in which plaintiff reported that he only drives in his neighborhood
17
     and avoids the freeway because he has lost sensitivity in his hands, AR. 381. As an
18
     initial matter, none of this evidence is necessarily inconsistent with plaintiff’s
19
     testimony, in which plaintiff stated that he drives “poorly” and only drives to the 7-11
20
     store. AR. 41. And even if it were inconsistent, this evidence presents the type of
21
     “single discrepancy,” which fails to justify discrediting plaintiff’s entire testimony. See
22
     Popa, 872 F.3d at 906-07 (discussing inconsistency between the plaintiff’s testimony that
23

24


     ORDER - 8
 1   she could not drive because her license was suspended and her comment to a treating

 2   physician that she had driven).
 3          Lastly, plaintiff’s ability to manage money is primarily a solitary and in-home
 4
     activity, and has no bearing on his testimony that he is unable to work because he is
 5
     tired, unable to concentrate, forgetful, and unable to get along with others. There is no
 6
     evidence in the record that plaintiff was required to work with others in or unable to rest
 7
     while managing his money. See generally AR. 34-54 (hearing testimony), 226-233
 8
     (function report). Therefore, without more, plaintiff’s ability to manage his own funds
 9
     does not provide a clear and convincing reason, supported by substantial evidence, to
10

11   discredit his testimony.

12          Nor would the record support a finding that plaintiff’s activities are transferable

13   to a work setting and that plaintiff spends a substantial part of his day on them, even if

14   the ALJ had made such a finding. See Smolen, 80 F.3d at 1284 & n.7. Rather, plaintiff’s

15   daily activities are “so undemanding that [they] cannot be said to bear a meaningful
16   relationship to the activities of the workplace.” Orn, 495 F.3d at 639. Trevizo v. Berryhill,
17
     871 F.3d at 871 F.3d 664, 682 (9th Cir. 2017) (Many home activities are not easily
18
     transferable to a work environment, “where it might be impossible to periodically rest or
19
     take medication.”); See 20 C.F.R. Pt. 404, Subpart P, Appendix 1, § 12.00 C(3) (A
20
     claimant’s ability to function in a work environment should not be determined based on
21
     an individual's ability to perform tasks in other settings that are less demanding, highly
22
     structured, or more supportive.).
23

24


     ORDER - 9
 1          Therefore, the ALJ’s finding that plaintiff’s daily activities are inconsistent with

 2   his testimony is not a clear and convincing reason to discount plaintiff’s subjective
 3   symptom testimony.
 4
            B. Treatment history
 5
            The ALJ found plaintiff’s treatment history suggests that his impairments would
 6
     not prevent him from working full-time at a modified light exertional level. AR. 224. The
 7
     ALJ referenced three periods in which plaintiff purportedly failed to seek treatment: (1)
 8
     plaintiff’s gap in treatment for his MS between 2011 and 2013; (2) plaintiff’s failure to
 9
     seek treatment for his back pain and MS after 2014; and (3) plaintiff’s failure to seek
10

11   mental health treatment after 2014. AR. 24-26.

12          An “unexplained, or inadequately explained, failure to seek treatment or follow a

13   prescribed course of treatment” is a clear and convincing reason for discounting the

14   credibility of a claimant’s subjective symptom statements, unless the claimant provides

15   sufficient reasons. Bunnell v. Sullivan, 947 F.2d 341, 346–47 (9th Cir. 1991) (en banc);
16   accord Molina, 674 F.3d at 1113; see Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989).
17
     The Ninth Circuit has found that one good reason is a claimant's failure to obtain
18
     treatment due to lack of funds. See e.g., Orn v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007)
19
     (citing Gamble v. Chater, 68 F.3d 319, 321 (9th Cir. 1995)).
20
            1. MS Treatment Between 2011 and 2013
21
            The ALJ found that plaintiff failed to seek treatment for his MS between 2011 and
22
     2013. AR. 24. The ALJ noted that plaintiff did not have health insurance during this
23

24   time, but stated that “this is not a persuasive explanation for the long treatment gap[,]”


     ORDER - 10
 1   and reasoned that plaintiff did not seek emergency treatment or treatment from

 2   community resources for any symptoms. AR. 24.
 3          Here, while the ALJ considered plaintiff’s reason for failing to seek treatment, his
 4
     lack of healthcare, the ALJ’s analysis is contrary to Ninth Circuit law. As the ALJ
 5
     acknowledges, plaintiff’s gap in treatment coincides with a period in which plaintiff did
 6
     not have health insurance. The Ninth Circuit has held that “disability benefits may not be
 7
     denied because of the claimant's failure to obtain treatment [he or she] cannot obtain for
 8
     lack of funds.” See Orn v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007) (quoting Gamble v.
 9
     Chater, 68 F.3d 319, 321 (9th Cir. 1995)); Regennitter v. Comm'r of the Soc. Sec. Admin.,
10

11   166 F.3d 1294, 1297 (9th Cir. 1999).

12          With respect to the ALJ’s reasoning that plaintiff did not seek emergency

13   treatment despite being able to do so in the past, the fact that plaintiff sought emergency

14   treatment once in 2012, see AR. 24, 433, does not sufficiently rebut plaintiff’s

15   explanation that he lacked healthcare. It is not clear to the Court that because plaintiff
16   visited the urgent care once in 2012, that he would have access to routine healthcare
17
     between 2011 and 2013. Moreover, the evidence reflects that plaintiff was not aware that
18
     he had MS until mid-2013. AR. 282-83, 436-37. One would not expect a claimant to
19
     routinely visit the emergency room or urgent care on a frequent basis, especially for an
20
     unknown condition. The Court therefore concludes that the ALJ’s finding that plaintiff
21
     failed to seek treatment is not based on the proper legal standards or supported by
22
     substantial evidence.
23

24


     ORDER - 11
 1          2. Back Pain and MS Treatment in Late 2014

 2          Next, the ALJ found that plaintiff has not required opioid pain management or
 3   steroid injections for his back pain symptoms. AR. 26. Evidence of conservative
 4
     treatment is sufficient to discount a claimant's testimony regarding the severity of an
 5
     impairment. Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007).
 6
            However, contrary to the ALJ’s findings, plaintiff treated his pain with topical
 7
     marijuana product and reported that his symptoms were not improved with physical
 8
     therapy. AR. 49, 410. Plaintiff was also prescribed and taking Tecfidera, a prescription
 9
     medication for MS, at the time of the hearing. AR. 48-49. Daily use of a prescribed
10

11   medication to treat pain is not evidence of conservative treatment, nor does it contradict

12   plaintiff's subjective symptom testimony. See Akers v. Colvin, 2014 WL 1236293, at *7

13   (D. Or. Mar. 25, 2014) (Plaintiff's use of medical marijuana was not a clear and

14   convincing reason to reject her credibility as conservative treatment.).

15          The ALJ also noted that the evidence failed to show that plaintiff was seeing a
16   specialist for his MS on a regular basis after late 2014 for his MS and back pain. AR. 26.
17
     However, the ALJ failed to acknowledge that plaintiff did seek treatment in 2015 and
18
     2016 for his MS, and his back pain was related to that condition. AR. 439-44. Plaintiff
19
     had numerous MRIs in 2015 and 2016, which indicated a progression of his MS and
20
     related back pain. For example, plaintiff’s 2015 thoracic spine MRI showed:
21
     “Coincidently, more clearly evident on today’s exam is a focal right paracentral disc
22
     herniation with slight cephalad extrusion which deforms the right ventral cord just
23

24   overlying the area of signal abnormality at the T5-6 level.” AR. 443. And later in 2016,


     ORDER - 12
 1   another thoracic MRI indicated: “A previous small right paracentral disc protrusion at

 2   T5-6 now appears to be a broad-based bulge.” AR. 440. A 2016 brain MRI showed:
 3   “Stable appearance to multiple scattered demyelinating lesions about the bilateral
 4
     cerebral hemispheres compatible with history of multiple sclerosis.” AR. 442. The record
 5
     also reflects that plaintiff was under the care of neurologist, Michelle Moon, D.O. in
 6
     2016. AR. 436. In October 2014, after six physical therapy sessions, plaintiff reported
 7
     that therapy and a course of anti-inflammatory medication had not improved his back
 8
     pain. AR. 413.
 9
            Thus, there is evidence in the record that plaintiff sought treatment for his MS and
10

11   back pain between late 2014 and 2016, and there is no indication that additional treatment

12   or medication was available that might provide any therapeutic effect. Thus, the ALJ’s

13   finding is not supported by substantial evidence. See Orn, 485 F.3d at 638.

14          Therefore, the Court concludes that the ALJ’s finding that plaintiff’s subjective

15   symptom testimony was inconsistent with his treatment history is not supported by
16   substantial evidence.
17
            3. Mental Health Treatment after 2014
18
            Next, the ALJ found that plaintiff’s limited mental health treatment was
19
     inconsistent with his allegations. AR. 26.
20
            Here, the record reflects that plaintiff sought mental health counseling in Seattle
21
     once, but was unable to continue because he could not sit in the car and handle the stress
22
     of the travel. AR. 52-53 (plaintiff was living in Vancouver, Washington at the time).
23

24   Here, the ALJ erroneously questioned the severity of plaintiff's symptoms because


     ORDER - 13
 1   plaintiff has not consistently sought mental health treatment without exploring possible

 2   explanations for that lack of treatment, including an inability to travel for treatment and a
 3   possible causal relationship between the mental illness and failure to seek treatment. See
 4
     SSR 16-3p; Nguyen v. Chater, 100 F.3d 1452, 1465 (9th Cir. 1996) (“[I]t is a
 5
     questionable practice to chastise one with a mental health impairment for the exercise of
 6
     poor judgment in seeking rehabilitation.”). Thus, this is not a clear and convincing reason
 7
     to reject plaintiff’s subjective symptom testimony.
 8
            C. Objective evidence
 9
            Determining a claimant’s complaints are “inconsistent with clinical observations”
10

11   can satisfy the clear and convincing requirement. Regennitter, 166 F.3d at 1297; see also

12   Fisher v. Astrue, 429 F. App’x 649, 651 (9th Cir. 2011). However, an ALJ “may not

13   disregard [a claimant’s credibility] solely because it is not substantiated affirmatively by

14   objective medical evidence.” Robbins v. Social Security Administration, 466 F.3d 880,

15   883 (9th Cir. 2006); see Orteza v. Shalala, 50 F.3d 748, 749-50 (9th Cir. 1995); Byrnes v.
16   Shalala, 60 F.3d 639, 641-42 (9th Cir. 1995).
17
            The ALJ provided three reasons for discounting plaintiff’s statements. AR. 24-27.
18
     The Court has determined that the ALJ’s first two reasons for discounting plaintiff’s
19
     subjective symptom testimony – plaintiff’s activities and treatment history– are improper.
20
     The only remaining reason for discounting plaintiff’s complaints is because the
21
     complaints are inconsistent with the objective evidence. See AR. 24-26. As this is the
22
     sole remaining reason and as a claimant’s testimony may not be rejected solely on the
23

24


     ORDER - 14
 1   basis of inconsistencies with the objective evidence, the Court need not determine if the

 2   third reason is proper.
 3          The Court finds the ALJ has not provided legally sufficient reasons for
 4
     discounting plaintiff’s subjective symptom testimony. Accordingly, the ALJ erred.
 5
            D. Harmless error
 6
            “‘[A] reviewing court cannot consider [an] error harmless unless it can confidently
 7
     conclude that no reasonable ALJ, when fully crediting the testimony, could have reached
 8
     a different disability determination.’” Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir.
 9
     2015) (quoting Stout v. Comm’r, 454 F.3d 1050, 1055–56 (9th Cir. 2006)).
10

11          The ALJ failed to give a clear and convincing reason supported by substantial

12   evidence for rejecting plaintiff’s subjective symptom testimony. Plaintiff’s testimony

13   included limitations greater than those incorporated into the RFC and in the hypothetical

14   questions posed to the VE. For example, plaintiff testified that he is unable to work

15   because he cannot get along with other people, is unable to concentrate, and he is too
16   tired. AR. 39, 44-45. The ALJ found plaintiff has the RFC to perform light work with
17
     limitations. AR. 23-24. Therefore, if the ALJ had fully credited plaintiff’s testimony, the
18
     ultimate disability determination may have changed. Thus, the error was not harmless.
19
            (2)    Whether the ALJ failed to fully and fairly develop the record and properly
20                 evaluated the medical evidence.

21          Plaintiff contends that the ALJ failed to obtain medical records from the
22   Vancouver Clinic including plaintiff’s primary care physician, Gary Pape, M.D., and his
23
     treating neurologist, Dr. Moon. Dkt. 10 at 3. Plaintiff contends the ALJ should have
24


     ORDER - 15
 1   obtained neuropsychological testing of plaintiff and obtained medical expert testimony to

 2   determine whether plaintiff meet Listing 11.09B. Dkt. 10 at 4. Plaintiff also alleges that
 3   the ALJ erred in his assessment of the medical opinion evidence. Dkt. 10.
 4
            The Court has determined that remand is necessary due to the ALJ’s harmful
 5
     errors regarding plaintiff’s subjective symptom testimony. See Section 1, supra. In light
 6
     of the inevitable remand, the Court declines to consider whether the ALJ failed to fully
 7
     and fairly develop the record. Instead, on remand, further evidence may be considered,
 8
     including additional examinations and, if necessary, medical expert testimony to resolve
 9
     conflicts and ambiguities in the record. See Johnson v. Shalala, 60 F.3d 1428, 1432 (9th
10

11   Cir. 1995) (citations omitted) (the “claimant bears the burden of proving” the “ultimate

12   issue of disability”). Furthermore, the Court directs the ALJ to reassess all evidence as

13   necessary on remand – including the opinion evidence – in light of any additional

14   medical evidence and proper consideration of plaintiff’s subjective symptom testimony.

15          (3)    Whether the ALJ improperly determined plaintiff’s RFC and the findings at
                   step five.
16
            Plaintiff contends that the ALJ erred in assessing his RFC and finding him not
17

18   disabled at step 5 of the sequential evaluation process because the RFC and

19   hypothetical questions did not contain all of plaintiff’s functional limitations. Dkt. 10 at

20   18-19. In Section One, the Court concludes that the ALJ committed harmful error when

21   he failed to properly evaluate plaintiff’s subjective symptom testimony. The ALJ is
22   directed to re-evaluate the medical evidence, and plaintiff’s subjective symptom
23
     testimony on remand. See Sections 1 and 2, supra. Therefore, on remand, the ALJ must
24


     ORDER - 16
 1   also reassess plaintiff’s RFC. See Social Security Ruling 96-8p (“The RFC assessment

 2   must always consider and address medical source opinions.”); Valentine v. Commissioner
 3   Social Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009) (“an RFC that fails to take into
 4
     account a claimant’s limitations is defective”). Because the ALJ must reassess plaintiff’s
 5
     RFC on remand, he must also re-evaluate the findings at Step 5 to determine if there are
 6
     jobs existing in significant numbers in the national economy that plaintiff can perform in
 7
     light of the new RFC.
 8

 9                                 REMAND INSTRUCTIONS

10          The parties agree that if the ALJ erred, then further administrative proceedings are

11   warranted. Dkts. 10, 11. On remand, the ALJ is instructed to reassess plaintiff’s
12   testimony, the medical evidence, the RFC, and the findings at step five, if necessary.
13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 17
 1                                      CONCLUSION

 2         Based on these reasons, and the relevant record, this matter is REVERSED and
 3   REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) to the Deputy
 4
     Commissioner for further proceedings consistent with Order.
 5
           JUDGMENT is entered for plaintiff and the case is closed.
 6
           Dated this 25th day of March, 2019.
 7

 8

 9

10

11

12
                                                   A
                                                   J. Richard Creatura
                                                   United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 18
